Title: To Thomas Jefferson from Gideon Granger, 9 August 1804
From: Granger, Gideon
To: Jefferson, Thomas


               
                  Dear Sir.
                  Suffield Connecticut Augt: 9th. 1804.
               
               I take the liberty to inclose a Letter which I have recd from Mr: Bates: also One from a Mr: Morgan addressed to you through my care, the object of which I know not; also one from Mr: Bishop. I have conversed fully with Mr: Bishop in relation to the Suspicion of his being the Author of Aristides, and for myself am fully persuaded that the suspicion is unfounded and that he was not, directly or indirectly, concerned in that production.
               I have just recd. a Letter from Govr: Claiborne Dated “New Orleans 17th. June 1804” in which he says “The blanks necessary for making the appointments (of postmasters) have miscarried. My impression is that for the present four post Offices between Fort Adams & New Orleans will be sufficient One of which ought to be at Baton Rouge: but I fear an exception will be taken to an establishment at that place by the Spanish Authorities. I have been formally notified by Governor Folch of Pensacola that the exercise of any Authority on the part of the United States in West Florida will be considered by him as an Outrage against the King his Master &c.”
               Again. “As soon as the blank commissions are received, I shall select the postmasters &c.”
               Under these circumstances and bearing in mind a late conversation which passed between us in relation to those Offices I have felt it my duty to wait your orders before I sent forward new papers for the Appointments. I feel myself delicately situated in this business. The Law of Congress directs me to run the mail. to do this I must pass over the contested Territory. If I have a right to run the mail through the Territory—then it appears to me my duty to extend to the Citizens residing on the post roads the Common convenience experienced by the rest of the Citizens from the establishmt. of suitable post Offices.
               I have accordingly written to Govr: Claiborne and informed him, that under the circumstances I should not feel myself authorized in sending forward new appointments without the Special order of the President.
               The Republicans in Massachusetts & Connecticut are in the highest Spirit and will make a mighty effort this fall. The Opposition are in dispair—There is no falshood too base and no Calumny too contemptible for them to utter.
               I pray you to reckon me among your most Sincere friends
               
                  
                     Gidn Granger
                  
               
             